The offense is manslaughter; punishment fixed at confinement in the penitentiary for a period of two years.
Appellant was indicted for murder. He entered a plea of guilty of the offense of manslaughter, which plea was received by the court. After hearing the charge of the court, the jury returned a verdict, finding the appellant guilty and fixing the lowest penalty prescribed by law for the offense of manslaughter.
The facts heard upon the trial are not brought forward for review; nor is there complaint of any ruling upon the trial.
The judgment is affirmed.
Affirmed.